Citation Nr: 1643422	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  15-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. 	Entitlement to service connection for a bilateral hearing loss disability.

2. 	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In July 2016, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 


REMAND

While it regrets the delay, the Board finds further development is needed before the Veteran's claims are decided.

Briefly, the Board notes the Veteran has been diagnosed with a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, as well as tinnitus in an October 2014 VA examination.  Additionally, the Veteran's DD Form 214, as well as his hearing testimony, indicates he trained and served as a light weapons infantryman in the Army.  The Board concedes that the Veteran was likely exposed to extreme noises during his period of service.  Therefore, the central issue is whether a link can be established between the Veteran's current disabilities and his in-service acoustic trauma.

The Veteran underwent a VA audiological examination in October 2014.  The audiologist reviewed the Veteran's c-file and performed an in-person examination.  Following the examination the audiologist concluded the Veteran's current bilateral hearing loss was less likely than not related to military service.  The examiner subsequently concluded the Veteran's tinnitus is less likely than not associated with his hearing loss.  In support of his conclusion for bilateral hearing loss, the audiologist only noted that there were no valid entrance and separation examinations and that the Veteran reported he did not notice hearing loss until approximately 1996.  As for tinnitus, the audiologist supported his negative conclusion by noting a lack of evidence in the C-File of any complaints of tinnitus, and that the Veteran reported the onset of tinnitus in the 3 years prior to the examination. 

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the audiologist's medical opinions inadequate because they fail to consider and discuss the Veteran's conceded noise exposure.  

Until recently, short term exposure was thought to result in a TTS that recovered completely when the individual was sound.  The Board notes, however, a series of papers by Dr. Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency, only a portion of those cells are needed for what is considered normal hearing, and the remainder could be considered a protective mechanism.  This study also suggests that, as people age, these hair cells are damaged, and if the redundant cells are not there the individual will experience a greater hearing loss.  

Based on the foregoing inadequacies associated with the October 2014 medical opinions, and on the medical papers noted above, the Board finds a medical opinion from an Otolaryngologist is necessary prior to the final adjudication of these claims. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following action:

1. The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any recent treatment records related to the claimed disabilities.  If any requested records are not available the record should be annotated to reflect as much, and the Veteran must be notified in accordance with 38 C.F.R. §3.159 (e).

2. After completion of the above, an addendum medical opinion must be obtained from a VA Otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  The physician must consider the aforementioned study by Dr. Sharon Kujawa, and in doing so, must also be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service. 

The physician must state whether any degree of the Veteran's hearing loss and tinnitus at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded military noise exposure.  The physician should consider and discuss the Veteran's training and work as a light weapons infantryman operating various types of weapons, as well as his reports of firing guns multiple times on a weekly basis without hearing protection, and that he was not able to hear the firing commands upon returning from service in Germany.  The physician should also consider the Veteran's wife's report that the Veteran has experienced a gradual worsening of his hearing for many years.  Another examination of the Veteran should be performed only if the physician providing the opinion deems it necessary. 

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed.

3. The RO or the AMC should also undertake any other indicated development.

4. Finally, the RO or the AMC should re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




